FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                   No. 05-50375
                Plaintiff-Appellee,            D.C. No.
               v.                         CR-03-00728-PA-01
MALIK SMITH,                              Central District of
             Defendant-Appellant.             California,
                                             Los Angeles

                                              ORDER

                    Filed June 25, 2009

 Before: Alex Kozinski, Chief Judge, Mary M. Schroeder,
         Stephen Reinhardt, Andrew J. Kleinfeld,
         Michael Daly Hawkins, Susan P. Graber,
Kim McLane Wardlaw, Ronald M. Gould, Richard A. Paez,
  Marsha S. Berzon and Sandra S. Ikuta, Circuit Judges.


                         ORDER

  A majority of the panel has voted to deny the remaining
requests in Appellant’s Petition for Additional Rehearing By
Limited En Banc Panel not addressed in the Order Amending
Opinion, filed on April 9, 2009.

  The requests in Appellant’s Petition not addressed in the
Order Amending Opinion are DENIED.




                           7961
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2009 Thomson Reuters/West.